Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on July 9, 2020. Claims 1-15 are pending and currently examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (ACS Biomater Sci Eng. 2018 Jun 11;4(6):2000-2006. Epub 2017 Sep 15).
Base claim 1 is drawn to an immunogenic composition comprising: a peptide hydrogel containing a positively or negatively charged self-assembling peptide and an aqueous medium; and an antigen, wherein the self-assembling peptide is not covalently bonded to the antigen.
Yang teaches that self-assembling materials based on peptides have shown great potential as vaccine adjuvants. The authors have demonstrated that nanofibers based on D-peptide Nap-GDFDFDY are good candidates for vaccine adjuvants. They DFDFDYDK as vaccine adjuvants could induce stronger immune response. They designed and synthesized two D-peptide derivatives, one with a positive charge (Nap-GDFDFDYDK) and the other with a negative charge (Nap-GDFDFDYDE). Both of them could form the hydrogels constructed by nanofibers. The nanofibers formed by Nap-GDFDFDYDK promoted the more powerful immune response in mice against the antigen chicken egg albumin (OVA) than peptides Nap-GDFDFDY and Nap-GDFDFDYDE. Through cell experiments, they demonstrated that the main reason was that nanofibers formed by Nap-GDFDFDYDK could enhance the uptake of OVA by primary antigen presenting cells. Most importantly, it was intriguing that the nanofibers based on Nap-GDFDFDYDK could evoke long-lasting antibody titers for 28 weeks at a single dose of protein vaccine. Their study demonstrated that supramolecular hydrogels based on positively charged D-peptide were promising vaccine adjuvants and might be very useful for antibody production and vaccine development. See Abstract.
Additionally, Yang teaches that in the past decades, self-assembling materials based on peptides have shown great potential in the field of regenerative medicine, drug delivery, cell culture, and detection of bioactive molecules due to their ease of design, synthesis, and incorporation with functional motifs, biocompatibility, and low immunogenicity. Nevertheless, their application as vaccine adjuvants has been explored rarely. It reviews some previous studies using self-assembling peptides as immune adjuvants to boost the immunogenicity of antigens, indicating that, although these strategies could dramatically enhance the immune response, there was a prerequisite that the protein or epitope was covalently conjugated with the self-assembling peptides. 
Yang teaches that for three vaccine groups which used nanofibers as adjuvants, 30 μL of OVA or FITC-OVA (5 mg/mL, endotoxin-free) in PBS buffer was added into 300 μL of hydrogel (5 mg/mL), and then the mixture was diluted with PBS into 750 μL of the solution, and that the resulting mixture was mixed homogeneously through vortex. See e.g. page 2001, right column, last para. 
Regarding claim 5, Yang teaches that 1 mg of Nap-GDFDFDY or Nap-GDFDFDYDE and 1 equv. of Na2CO3 (to adjust the pH to 7.4) were dissolved in 0.2 mL of 1 × PBS (pH 7.4) at room temperature. Then the solution was heated to boil. The hydrogel was formed after cooling at room temperature for 25 min. 1 mg of Nap-GDFDFDYDK were dissolved in 0.1 mL of double-distilled water and heated to boil to make them dissolve. And then 0.1 mL of 2 × PBS containing 1 equv. of Na2CO3 (to adjust the pH to 7.4) were added immediately, the hydrogel was acquired after cooling at room temperature for 5 min. See e.g. page 2001, right column, para 2.
Accordingly, Yang teaches each and every aspect of claims 1, 5 and 10-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (ACS Biomater Sci Eng. 2018 Jun 11;4(6):2000-2006. Epub 2017 Sep 15), as applied above, in view of Zhang et al. (Acta Biomaterialia 55 (2017) 183–193).
Claims 2 and 3 further specify that the self-assembling peptide has a charge of +3, +2, -3, or -2 per peptide molecule at a physiological pH. Claim 4 specifies that the self-assembling peptide has 10 to 32 amino acid residues.
Relevance of Yang is set forth in the 102 rejection above. Briefly, Yang teaches a peptide hydrogel system comprising a self-assembling peptide and an antigen that is contained in the peptide hydrogel not by covalent association with the self-assembling peptide. Yang further teaches the advantage of including the antigen in the hydrogel carrier, i.e., blending the materials with antigen physically is a promising alternative because it is easy to use. See discussion in the 102 rejection above.
Zhang teaches the rational design of a self-assembling peptide system with optimized charge distribution and density for bioscaffold development. The designer peptides employs a sequence pattern that undergoes salt triggered self-assembly into b-sheet rich cationic nanofibers in the full pH range (pH 0-14). The robust fiber-forming ability of the peptides results in the rapid formation of hydrogels in physiological conditions with strong mechanical strength. Moreover, fiber structure is maintained even upon dense conjugation with a model bioactive cargo OVA257-264 peptide. Nanofibers carrying OVA257-264 significantly enhanced CD8+ T cell activation in vitro. Subcutaneous immunization of the peptide fiber vaccine also elicited robust CD8+ T cell activation and proliferation in vivo. The self-assembling peptides are expected to provide a versatile platform to construct diverse biomaterials. See e.g. Abstract.


    PNG
    media_image1.png
    312
    1266
    media_image1.png
    Greyscale

Accordingly, Zhang teaches an immunogenic composition comprising a peptide hydrogel containing a positively or negatively charged self-assembling peptide (of about 12 amino acid residues in length and containing a net charge of -2 to +5) and an aqueous medium; and an antigen. However, Zhang is silent on if the antigen can be included in the hydrogel not by covalently associating with the self-assembling peptide.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Yang and Zhang to arrive at the invention as claimed. One would have been motivated to do so, e.g., to introduce the self-assembling peptide of Zhang into the study of Yang (or the antigen blending approach disclosed in Yang into the study of Zhang) to evaluate the efficacy of the peptide-hydrogel platform of Zhang in delivering an antigen that is blended in as opposed to being covalently bonded. There is a reasonable expectation of success that a hydrogel comprising the self-assembling peptides of Zhang and the blended-in OVA antigen of Yang can be produced and immune efficacy tested based on teachings in both references. 

s 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (ACS Biomater Sci Eng. 2018 Jun 11;4(6):2000-2006. Epub 2017 Sep 15) in view of Zhang et al. (Acta Biomaterialia 55 (2017) 183–193), as applied above, further in view of Nagai et al. (US 2012/0058066 A1, published March 8, 2012).
These claims further specify sequence characteristics of the self-assembling peptides, e.g., SEQ ID NOs: 1-16.
Relevance of Yang and Zhang is set forth above. However, they are silent on the claimed sequence characteristics.
Nagai teaches an invention relating to a peptide gel with practically sufficient mechanical strength and a self-assembling peptide capable of forming the peptide gel. The self-assembling peptide is formed of the following amino acid sequence: a1b1c1 b2a2b3a3db4a3b5c2b6a4 where: a1 to a4 each represent a basic amino acid residue; b1 to b6 each represent an uncharged polar amino acid residue and/or a hydrophobic amino acid residue, provided that at least five thereof each represent a hydrophobic amino acid residue; c1 and c2 each represent an acidic amino acid residue; and d represents a hydrophobic amino acid residue. See Abstract.
Specifically, Nagai teaches that the self-assembling peptide may include a peptide formed of an amino acid sequence of RLDLRLALRLDLR (SEQ ID NO: 1), RLDLRLLLRLDLR (SEQ ID NO: 2), RADLRLALRLDLR (SEQ ID NO: 6), RLDLRLALRLDAR (SEQ ID NO: 7), RADLRLLLRLDLR (SEQ ID NO: 8), RADLRLLLRLDAR (SEQ ID NO: 9), RLDLRALLRLDLR (SEQ ID NO: 10), or RLDLRLLARLDLR (SEQ ID NO: 11). See e.g. [0010]. Here, SEQ ID NO: 1 is identical to SEQ ID NO: 1 of the instant application.

Even though Nagai teaches that modification to the self-assembling peptides by introducing a protein antigen is achieved by covalently linking the protein to the self-assembling peptide, its teachings indicate that the peptide hydrogel comprising a self-assembling peptide as claimed in the instant invention is known at the time of invention, and that the hydrogel may be used as a carrier for delivering a protein of interest to a subject. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Yang, Zhang and Nagai to arrive at the invention as claimed. One would have been motivated to do so to evaluate the effect of the self-assembling peptides disclosed in Nagai in delivering antigens in the study of Yang. There is a reasonable expectation of success that an antigen (e.g. OVA of Yang) can be “blended” into the hydrogel formed by a self-assembling peptide of Nagai and delivery efficacy evaluated.    

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648